Citation Nr: 1549491	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for pharyngitis.

3.  Entitlement to service connection for a Eustachian tube dysfunction.

4.  Entitlement to service connection for a psychiatric disorder, to include alcohol dependence, depression, and sleep disturbance.

5.  Entitlement to service connection for plantar fasciitis, claimed as right foot pain.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from May 2004 to July 2009.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, as part of the VA Pre-Discharge
Program or Joint VA/Department of Defense Disability Evaluation System (DES)
Program.  The purpose of this program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. 

With regard to the issue of service connection for a psychiatric disorder, to include alcohol dependence, depression, and sleep disturbance, the Board notes that the Veteran had initially filed a claim of service connection for alcohol abuse.  He has since explained that his symptoms were a manifestation of depression and insomnia experienced during and since service.  When determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue on appeal as set forth above so as to provide the most favorable review of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Bilateral Hearing Loss

With regard to the issue of service connection for bilateral hearing loss, the Veteran 
asserts that he served as an airman during service, and that he worked on a flight deck, primarily assisting in the launch and recovery of aircraft.  He reported experiencing high levels of noise from jets and helicopters that were operating on the flight deck in close proximity to him.  He also described high levels of noise exposure from ship preservation duties that he was required to perform, such as grinding, chipping, and needle-gunning.

The Veteran underwent a pre-discharge examination in July 2009, at which time he was diagnosed with normal hearing.  Service connection was denied September 2009 on the basis that there was no current disability, as the pre-discharge examination had shown no current hearing loss disability under 38 C.F.R. § 3.385.  

In the Veteran's January 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), he described that he currently experiences bilateral hearing loss that affects his social and occupational functioning.  As the Veteran is competent to report his symptoms, and as he has asserted that he has experienced increased hearing loss since the July 2009 pre-discharge examination, the Board finds that he should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pharyngitis

With regard to the issue of service connection for pharyngitis, during the July 2009 pre-discharge examination, the Veteran described a history of being treated for pharyngitis in service.  His service treatment records confirm treatment for pharyngitis in May and June 2007.  The July 2009 pre-discharge examination provided a diagnosis of pharyngitis, by history; with no chronic diagnosis of pharyngitis.

In the Veteran's January 2014 VA Form 9, he described that he experiences pharyngitis flare-ups several times per year causing him discomfort, inflammation, and pain.  As the Veteran is competent to report his symptoms, and as he has asserted that he experiences chronic residuals of his in-service pharyngitis, the Board finds that he should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.  An effort should be made, to the extent possible, to schedule the Veteran for examination during an active period of his asserted disability.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Eustachian Tube Dysfunction

With regard to the issue of service connection for a Eustachian tube dysfunction, during the July 2009 pre-discharge examination, the Veteran described a history of being treated for right ear discomfort in service.  His service treatment records confirm treatment for a Eustachian tube dysfunction in May 2007.  The July 2009 pre-discharge examination provided a diagnosis of a remote history of Eustachian tube dysfunction, by history.

In the Veteran's January 2014 VA Form 9, he described that he was currently experiencing pain and tenderness due to his Eustachian tube dysfunction.  As the Veteran is competent to report his symptoms, and as he has asserted that he experiences ongoing associated symptoms, the Board finds that he should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.


Psychiatric Disorder, To Include 
Alcohol Dependence, Depression, and Sleep Disturbance

The Veteran initially filed a claim of service connection for alcohol abuse.  In his January 2014 VA Form 9, he explained that his alcohol dependence was related to military experiences, stressors, and performance failures.  He also described experiencing chronic insomnia and depression, which contributed to his alcohol abuse.  He added that he still experiences both insomnia and depression related to his period of active service.

The Veteran's service treatment records show that he was evaluated by the Substance Abuse Rehabilitation Department (SARD) in February 2009 for substance abuse.  While the service treatment records do not show treatment for insomnia or depression, the Veteran is competent to describe these symptoms, and the Board finds his assertions in this regard credible.  As such, the Board finds that the Board finds that he should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Plantar Fasciitis

With regard to the issue of service connection for plantar fasciitis, the Veteran has asserted that he has a right foot disorder that is manifested as a result of his period of active service.  His service treatment records confirm treatment for right foot pain in December 2007.  The July 2009 pre-discharge examination report shows a diagnosis of "no history of right foot pain with edema or plantar fasciitis; X-ray
with hallux valgus and no pes planus."

In the Veteran's January 2014 VA Form 9, he described that he was currently experiencing right foot pain that caused him to limp.  As the Veteran is competent to report his symptoms, and as he has asserted that he experiences ongoing associated symptoms, the Board finds that he should be afforded a contemporaneous VA examination to assess the current nature and etiology of his asserted disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be 
reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma working on a flight line?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.
The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted residuals of pharyngitis.  To the extent possible, the Veteran should be scheduled for examination during an active period of his asserted disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a chronic disability manifested by pharyngitis?

(b)  If so, is it at least as likely as not that the Veteran's pharyngitis disability had its onset in service or is otherwise the result of a disease or injury in service, to include treatment for pharyngitis in May and June 2007?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted Eustachian tube dysfunction.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a Eustachian tube dysfunction?

(b)  If so, is it at least as likely as not that the Veteran's Eustachian tube dysfunction had its onset in service or is otherwise the result of a disease or injury in service, to include treatment for Eustachian tube dysfunction in May 2007?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted psychiatric disorder manifested by alcohol dependence, insomnia, and depression.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current psychiatric disorder manifested by alcohol dependence, insomnia, and depression?

(b)  If so, is it at least as likely as not that the Veteran's psychiatric disorder had its onset in service, was manifested by a psychosis within one year of separation from service, or is otherwise the result of a disease or injury in service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, to include symptoms of insomnia and depression during service, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and etiology of his asserted plantar fasciitis, claimed as right foot pain.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a foot disorder, to include plantar fasciitis?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed foot disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include treatment for right foot pain in December 2007?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular foot disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




